                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                          CASE NO. 1:20-CV-338-GCM-DCK

 CHRISTINE PATRICIA LUCAS,                               )
                                                         )
                 Plaintiff,                              )
                                                         )
    v.                                                   )   ORDER
                                                         )
 ANDREW M. SAUL,                                         )
 Commissioner of Social Security,                        )
                                                         )
                 Defendant.                              )
                                                         )

         THIS MATTER IS BEFORE THE COURT sua sponte regarding scheduling concerns.

This case has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b),

and immediate review is appropriate.

         The undersigned issued an Order (Document No. 14) on June 17, 2021, granting Plaintiff’s

“Consent Motion for Extension of Time” (Document No. 13) with modification. The deadlines in

that Order are not precisely what the Court intended.

         IT IS, THEREFORE, ORDERED that Plaintiff’s “Consent Motion for Extension of

Time (Document No. 13) is GRANTED with modification. Plaintiff shall file a motion for

summary judgment and supporting memorandum on or before July 26, 2021; Defendant shall file

a motion for summary judgment and supporting memorandum on or before September 23, 2021.

         SO ORDERED.


                                 Signed: June 24, 2021
